Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Species I in the reply filed on 08/02/2022 is acknowledged.

Claims 2 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/02/2022.

Claim Objections

Claims 4, 6-7, 11, 13-14 and 20 are objected to because of the following informalities:  The claims recites “a plane where the display functional layer is located” although it’s clear that this is meant to be a plane parallel to a surface of the display functional layer on which the polarizer is arranged, the display functional layer could be located in any plane, so that the claim should read --a plane parallel to a surface of the display functional layer on which the polarizer is arranged-- or similar.  Appropriate correction is required.

Claims 4, 11, and 20 are objected to because of the following informalities:  The claims recites “the midline extends along a circumferential direction of the arc surface” although it’s clear that this is meant to be the midline arrange at a position in the arc surface midway between the first end and the second end, along a circumferential direction of the arc surface, so that the claim should read -- the midline arrange at a position in the arc surface midway between the first end and the second end, along a circumferential direction of the arc surface-- or similar.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 6, 8-9, 13 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et. Al. (US 20220158142 A1 hereinafter Zhang which claims priority to CN 202010097657.X filed 02/17/2020 and published as CN 111524469 A).

Regarding claims 1, 8 and 15-17 , Zhang teaches in Figs. 2a-2b and 3a with associated text regarding claim 17 an electronic equipment, comprising regarding claims 1, 8 and 17 a display device, wherein the display device comprises: 
a display functional layer 1 regarding claims 1 and 16 being an organic light-emitting diode display layer (paragraph [0062]) and regarding claims 1, 8 and 17 comprising a light-transmitting region 1a, wherein the light-transmitting region is configured to pass light required by an electronic device 5 (Fig. 3a, paragraph [0060]); 
a polarizer 2 disposed on the display functional layer and provided with an opening (H in Fig. 2b), wherein regarding claims 1, 8, 15 and 17  the opening coaxially corresponds to the light-transmitting region (Fig. 3a, paragraph [0060])); 
regarding claims 1, 8 and 17 an optical adhesive layer 3 disposed on the polarizer and filled in the opening (Fig. 3a, paragraph [0052]); and 
a cover plate 4 disposed on the optical adhesive layer (Fig. 3a, paragraph [0060]); 
wherein a surface of the polarizer facing the opening is a buffer surface, and a portion of the optical adhesive layer in the opening is attached to the buffer surface (Fig. 3a, paragraph [0052]).  

Regarding claims 2, 9 and 18, Zhang teaches the buffer surface comprises a first end (21 of Fig. 2b) and a second end (22 of Fig. 2b), and the second end is an end of the buffer surface near the light-transmitting region (Fig. 3a, paragraph [0051]); and 
a distance between the buffer surface and a boundary of the light-transmitting region progressively decreases from the first end to the second end (Fig. 3a, paragraph [0051]).  

Regarding claims 6 and 13, Zhang teaches a preset distance b is provided between the first end and the second end in a direction parallel to a plane where the display functional layer is located, and 0.2 mm < b < 0.3 mm (Fig. 3, paragraph [0068], the distance between 21 and 22 is (D2-D1)/2=(4.8-4.2)/2=.3 mm).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 10-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, as applied to claims 1, 8 and 17 respectively, and further in view of Jin et. Al. (US 20190162985 A1 hereinafter Jin).

	Regarding claims 3, 10 and 19, Zhang teaches the display device according to claims 2 and 9 and the electronic equipment of claim 18, wherein the buffer surface is a convex surface.
	Zhang does not specify the buffer surface is a convex surface however Zhang does teach generally using a curved sidewall (paragraph [0055]) instead of using the inclined straight sidewall shown in the embodiment of Fig. 3a.
	Jin discloses in Fig. 14 with associated text a polarizer 200-9 having a sidewall with a convex surface (Fig. 14, paragraph [0138]) so that by using a similar shape for the curved buffer surface of Zhang the buffer surface would be a convex surface.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the convex surface of Jin for the curved buffer surface of Zhang because according to Jin pressure stress of the pressure roller 400 can be properly dispersed at an edge of the polarizing film 200_9. Therefore, damage to a circuit element under the edge of the polarizing film 200_9 can be prevented (Jin paragraph [0139]), further Jin teaches such a convex surface is suitable as a side surface of a polarizer (paragraph [0183]), it would have been obvious to one of ordinary skill in the art, in view of the teachings of Zhang and Jin, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods use a convex curved surface for a curved side surface of a polarizer with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007).

	Regarding claim 4, 11 and 20, Zhang in view of Jin teaches the display device according to claim 3 and 10 and the electronic equipment of claim 19, wherein the convex surface is an arc surface (Jin, Fig. 14), the arc surface comprises a midline, and the midline extends along a circumferential direction of the arc surface (Jin Fig. 14). 
	Zhang does not specify an angle between a tangent plane of the arc surface passing through the midline and a plane where the display functional layer is located ranges from 30 degrees to 90 degrees.
	Jin depicts in Fig. 14 with associated text an angle β2 between a tangent plane of the arc surface passing through a midline and a plane where the display functional layer located as being about 45 degrees (Fig. 14) and further describes an embodiment in Fig. 13 having an angle of 20 to 70 degrees.
The angle would have been obvious to one of ordinary skill in the art at the time of the invention because absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233, 235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, as applied to claims 2 and 9 respectively, and further in view of Zhang (CN 210378174 U hereinafter Zhang174 rejection refers to numbered paragraphs of attached translation).

	Regarding claims 7 and 14, Zhang teaches the display device according to claims 2 and 9 respectively.
	Zhang does not specify the display functional layer comprises a light-shielding region, the light-shielding region is disposed around the light-transmitting region, and an orthographic projection of the buffer surface on a plane where the display functional layer is located is in the light-shielding region however Zhang teaches a part of the display functional layer comprises a portion, that in not part of the light-transmitting region, around the light-transmitting region (Fig. 3a) .
	Zhang174 discloses in Fig. 14 with associated text a display functional layer 400, similar to that of Zhang, comprising a light-shielding region (portion vertically overlapping 430) (Fig, 1, paragraph 1), the light-shielding region is disposed around a light-transmitting region (potion vertically overlapping hole 810 Fig. 1, paragraph 2), and an orthographic projection of a buffer surface 210 on a plane where the display functional layer is located is in the light-shielding region (Fig. 1, paragraph 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the light-shielding region of Zhang174 for in the display functional layer of Zhang because according to Zhang174 such a structure may shield the wiring structure (Zhang174 paragraph 1) and so would be useful to shield wiring structures in the display device of Zhang.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897